 In the Matter of THE FAIRMONT CREAMERY COMPANYandINTER-NATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSE-MEN & HELPERSor AMERICA, LOCAL 116, A. F. OF L.Case No.18-R-1052.-Decided September 4, 19444Mr. William J. Scott,for the Board.Mr. J. H. Deems,of Moorhead, Minn., for the Company.Messrs. N. E. KragerudandM. G. Linemann,of Fargo, N. Dak., forthe Teamsters.Helstein d Hall, by Mr. Kenneth J. Enkel,of Minneapolis, Minn.;Mr. Joseph Schowalter,of Moorhead, Minn. ; andMr. Melvin Gross,ofCasselton, N. Dak., for the UPWA.Mr. Wallace E. Royster,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Brotherhood of Team-sters, Chauffeurs,Warehousemen & Helpers of America, Local 116, A.F. of L., herein called the Teamsters, alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Fairmont Creamery Company, Moorhead, Minnesota, herein calledthe Company, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Stephen M. Reynolds, TrialExaminer.Said hearing was held at Moorhead, Minnesota, on July 27,1944.The Company, the Teamsters, and United Packinghouse Work-ers of America, Local 73A, C. I. 0., herein called the UPWA, appeared,participated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.During the hearing, the UPWA moved the dismissal of thepetition alleging that the Teamsters had not submitted evidence of sub-stantial membership among the Company's employees.For reasonsappearing hereinafter, the motion is denied.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.58 N. L. R. B., No. 8.39 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Fairmont Creamery Company is a Delaware corporation en-gaged at Moorhead, Minnesota, in the production, processing, and saleof butter, eggs, milk, cream, poultry, and other dairy products.Thetotal annual business of the Company exceeds several million dollarsin value.Sixty percent of the raw materials used at Moorhead isshipped to the Company from points outside the State of Minnesota.More than 90 percent of its finished products is shipped to points out-side the State of Minnesota.The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen&_Helpers of America, Local 116, is a labor organization affiliated withthe American Federation of Labor, -admitting to membership em-ployees of the Company.United Packinghouse Workers of America, Local 73A, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn October 3, 1942, the Company and the UPWA entered into acollective bargaining agreement covering all production and mainte-nance employees with the exception of truck drivers and driver sales-men, and providing for renewal for successive annual terms in the ab-sence of notice of modification or termination by either party not morethan 60 days or less than 30 days prior to the anniversary date. Thecontract was automatically renewed on October 3, 1943, for anotheryear.On June 1, 1944, after the Company had notice of the claim ofthe Teamsters, an amendment to the contract was executed whereby itsterm was extended to October 3, 1945. The UPWA contends that thecontract as extended constitutes a bar to this proceeding.We ,do notagree.To give effect to the amending agreement extending the termof the contract, under these circumstances, might permit a labor organ-ization to perpetuate its agency without opportunity to the employeesto express a desire for change.' Since the renewed term of the contracti SeeMatter of Wichita Union Stockyards Company,40 N L R. B. 369. THE FAIRMONT CREAMERY COMPANY41will soon expire and since the amendment further to extend it is notoeffective, we find that neither the original contract nor the amendmentthereto constitutes a bar to a present investigation of representatives.The UPWA also contends that the Teamsters has not made a showingof membership among the Company's employees sufficient to raise aquestion of representation.According to the Acting Regional Direc-tor and the Trial Examiner, the Teamsters submitted current authori-zation cards from 87 of the Company's 302 employees.While thisshowing of interest is slightly less than usually required of a petitioner,the consideration that the UPWA contract contains a maintenance ofmembership provision, persuades us that the showing of the Teamstersis sufficient.2In accordance with the conclusions above, we find that a questionaffecting commerce has arisen concerning the representation of em-ployees of the Company within the meaning of Section 9 (c) and See-ti on.2 (6) and (7) of the Act..IV.THE APPROPRIATEUNIT;THE DETERMINATION OF REPRESENTATIVESThe Teamsters requests a unit of the productionand maintenanceemployees covered by the UPWA contract and in addition the 21driver-salesmen and 4 truck drivers employed by the Company.The UPWA, while not desiring an election, contends that a pro-duction and maintenance unit, excluding truck drivers and driver-salesmen, isappropriate for bargaining purposes.The Companymaintains a neutral position.The UPWA representative admittedat the hearing that the reason it does not seek to represent truckdrivers and driver-salesmen is to avoid competition with the Team-sters and conceded further that in at least one other operation inMinnesota, it represents truck drivers along with production andmaintenance employees.Truck drivers and driver-salesmen, for the most part, work outside.the plant and are more highly paid than production employees.How-ever, all employees are covered by the same general labor policy andvacation plan.-The Board has generally considered truck drivers in such an opera-tion as that of the Company to constitute a fringe group which mayor may not be consolidated in an industrial unit for the purposes ofcollective bargaining.We see no reason on the basis of the recordbefore us to exclude the truck drivers and driver-salesmen from anindustrial unit when one of the labor organizations desires to includethem.On the other hand, we are convinced that truck drivers anddriver-salesmen by reason of their special function may constitute %2 SeeMatter of Oregon Plywood Company,33 N L. R. B 1234. -42DECISIONS OF NATIONAL LABOR RELATIONS BOARDseparate appropriate bargaining unit. In this situation we shallpermit the employees to express their preference with respect to thebergaining unit in an election.The UPWA does not desire to appear,on the ballot in an election confined to employees working as truck'drivers and driver-salesmen.4Upon the basis of the entire record, 'we shall order the conduct of-elections among the employees of the Company within each of the:groups listed below, excluding from each group office workers andsupervisory employees with authority to hire, promote, discharge,-discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action.Group IAll employees performing the work of truck drivers and driver--salesmen to determine whether or not they desire to be representedby the Teamsters for the purposes of collective bargaining.-Group IIAll production and ntaintenance employees, excluding truck drivers.and, driver-salesmen to determine whether they desire to be repre-ented for the purposes of collective bargaining by the Teamsters orthe UPWA.Pending the results of the elections, we shall make no determinationof the bargaining unit or units.Those eligible to vote in the elections which we shall direct shallbe the employees of the Company described in the voting groups abovewho were employed during the pay-roll period immediately precedingthe date of the Direction of Elections herein, subject to the limitationsand additions set forth therein.DIRECTION OF ELECTIONBy virtue;of and pursuant to the.power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The FairmontCreamery Company, Moorhead, Minnesota, elections by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction under the direction and super-vision of the Regional Director for the Eighteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees. in the voting groups below who were em-ployed during the pay-roll period immediately preceding the date of THE FAIRMONT CREAMERY COMPANY43this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off,and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election,and exclud-ing further,all office workers and supervisory employees with author-ity to hire,promote, discharge,discipline,or otherwise effect changesin the status of employees or effectively recommend such action : Groupf-All employees performing the work of truck drivers or driver-salesmen to determine whether or not they desire to be representedby International Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America,Local116, A.F. of L.,for the purposesof collective bargaining;Group II-All production and maintenanceemployees, excluding truck drivers and driver-salesmen to determinewhether they desire to be represented by International Brotherhoodof Teamsters,Chauffeurs,Warehousemen&Helpers of America, Local116, A. F. of L.,or by United Packinghouse Workers of America, Local73A, C. I. 0., for the purposes of collective bargaining,or by neither.CHAIRMAN MIlaas took no part in the consideration of the aboveDecision and Direction of Election.